EXECUTION VERSION

 

EXHIBIT 10.52

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

By and Between

Sarepta Therapeutics, Inc.

and

Roche Finance Ltd

Dated December 21, 2019

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

 

Section 1.

 

Purchase and Sale of Common Stock

1

1.1.

 

Sale and Issuance of Common Stock

1

1.2.

 

Payment

1

1.3.

 

Closing; Delivery

1

1.4.

 

No Registration.

1

1.5.

 

Defined Terms Used in this Agreement

2

1.6.

 

No Strict Construction; Interpretation

3

Section 2.

 

Representations and Warranties of the Company

4

2.1.

 

Organization and Power

4

2.2.

 

Authorization

5

2.3.

 

No Conflicts; Consents and Approvals; No Violation

5

2.4.

 

Broker’s Fee

6

2.5.

 

Listing

6

2.6.

 

Valid Issuance

6

2.7.

 

SEC Documents; Financial Statements; Internal Controls and Procedures

7

2.8.

 

Regulation M Compliance

8

2.9.

 

Full Disclosure

8

2.10.

 

Capitalization

8

2.11.

 

Litigation

9

2.12.

 

Taxes

9

2.13.

 

Collaboration Agreement Representations

9

2.14.

 

CFIUS.

9

Section 3.

 

Representations and Warranties of the Purchaser

10

3.1.

 

Organization

10

3.2.

 

Authorization

10

3.3.

 

No Conflicts; Consents and Approvals; No Violation

10

3.4.

 

Broker’s Fee

11

3.5.

 

Litigation

11

3.6.

 

Securities Law Matters

11

Section 4.

 

Transfer or Resale Restrictions; Legends; Covenants.

12

4.1.

 

Agreement to Hold Shares

12

4.2.

 

Legends

12

4.3.

 

Cooperation

12

4.4.

 

Covenants

13

Section 5.

 

Conditions to Closing.

13

5.1.

 

Conditions to Obligations of the Parties

13

Section 6.

 

Termination.

13

6.1.

 

Automatic Termination of Agreement

13

6.2.

 

Effect of Termination

14

Section 7.

 

Miscellaneous

14

7.1.

 

Survival of Warranties

14

7.2.

 

Successors and Assigns

14

7.3.

 

Governing Law

14

7.4.

 

Titles and Subtitles

14

7.5.

 

Notices

15

7.6.

 

Expenses

15

i

 

--------------------------------------------------------------------------------

 

7.7.

 

Waiver

15

7.8.

 

Amendments

15

7.9.

 

Severability

15

7.10.

 

Entire Agreement

15

7.11.

 

Exclusive Jurisdiction; Venue

15

7.12.

 

Waiver of Jury Trial

16

7.13.

 

Counterparts

16

7.14.

 

Specific Performance

16

 

 

 

ii

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of December 21,
2019, by and between Sarepta Therapeutics, Inc., a Delaware corporation (the
“Company”), and Roche Finance Ltd, a Swiss company (the “Purchaser”). The
Company and the Purchaser may be referred to herein individually as a “Party”
and collectively as the “Parties.”

The Parties hereby agree as follows:

Section 1.

Purchase and Sale of Common Stock.

1.1.

Sale and Issuance of Common Stock.  Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase at the Closing, and the Company
agrees to sell and issue to the Purchaser at the Closing, 2,522,227 shares of
the Company’s Common Stock, $0.0001 par value per share (the “Common Stock”), at
a price per share equal to $158.59 (for an aggregate purchase price of
$399,999,979.93 (the “Purchase Price”)). The shares of Common Stock issued to
the Purchaser pursuant to this Agreement will be referred to in this Agreement
as the “Shares.”  If, between the date hereof and the Closing, any change in the
issued share capital of the Company shall occur by reason of any
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares (or any similar change in the share capital of the
Company in connection with any merger, reorganization, amalgamation or
spin-off), or any stock dividend thereon with a record date during such period,
the number of Shares and price per Share shall be appropriately adjusted.  

1.2.

Payment.  At the Closing, the Purchaser will pay the Purchase Price by wire
transfer of immediately available funds in accordance with wire instructions
provided by the Company to the Purchaser prior to the Closing.

1.3.

Closing; Delivery.

 

(a)

The closing of the transactions contemplated by this Section 1 (the “Closing”)
will be held on the date on which the Upfront Payment (as defined in the
Collaboration Agreement) is required to be paid or at such other time or date as
may be jointly designated by the Company and the Purchaser (the “Closing Date”)
at such place as may be jointly designated by the Company and the Purchaser.

 

(b)

Closing Deliverables.  At the Closing, the Purchaser will deliver or cause to be
delivered to the Company, the Purchase Price, and the Company will deliver or
cause to be delivered to the Purchaser, evidence reasonably satisfactory to the
Purchaser of the issuance of the Shares to the Purchaser in book entry form.

1.4.

No Registration. The Purchaser acknowledges and agrees that the Company
undertakes no obligation to register the issuance of the Shares to the Purchaser
or any resale of the Shares by the Purchaser.

 

--------------------------------------------------------------------------------

 

1.5.

Defined Terms Used in this Agreement.  In addition to the terms defined
elsewhere in this Agreement, the following terms used in this Agreement will be
construed to have the meanings set forth or referenced below.

 

(a)

“Affiliate” means, with respect to any Person, another Person that controls, is
controlled by or is under common control with such Person; provided that with
respect to the Purchaser, the term “Affiliate” will not include any employee
benefit plan of Purchaser.  A Person will be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.  For the purposes of
this Agreement, in no event (i) will Purchaser or any of its Affiliates be
deemed Affiliates of the Company or any of its Affiliates, nor will the Company
or any of its Affiliates be deemed Affiliates of the Purchaser or any of its
Affiliates or (ii) will Chugai Pharmaceutical Co., Ltd. (or any of its
Subsidiaries) be deemed an Affiliate of the Purchaser unless and until Roche
provides the Company with written notice of its desire to include any such
Person as an Affiliate.

 

(b)

“Business Day” means any day (other than a Saturday or Sunday) on which the
banks in New York, New York and Basel, Switzerland are both open for business.

 

(c)

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of such Person’s capital stock, and any and
all rights, warrants or options exercisable or exchangeable for or convertible
into such capital stock.

 

(d)

“Collaboration Agreement” means that certain License, Collaboration, and Option
Agreement by and between Sarepta Therapeutics Three, LLC and F. Hoffmann-La
Roche Ltd, dated as of December 21, 2019.

 

(e)

“Encumbrance” means any security interest, lien, pledge, claim, charge, escrow,
encumbrance, option, right of first offer, right of first refusal, preemptive
right, mortgage, indenture, security agreement or other similar agreement,
arrangement, contract, commitment, understanding, or obligation, whether written
or oral, and whether or not relating in any way to credit or the borrowing of
money.

 

(f)

“Exchange Act” means the Securities Exchange Act of 1934, as amended, as in
effect from time to time.

 

(g)

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

 

(h)

“Governmental Entity” means any court, agency, authority, department, regulatory
body or other instrumentality of any government or country or of any national,
federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

2

--------------------------------------------------------------------------------

 

 

(i)

“Laws” mean all United States and foreign national, federal, state, and local
laws, statutes, ordinances, rules, regulations, orders, treaties and decrees.

 

(j)

“Material Adverse Effect” means, with respect to a Person, any fact,
circumstance, change, event, occurrence or effect that, individually, or in the
aggregate with any such other facts, circumstances, changes, events, occurrences
or effects, would have, or would reasonably be expected to have, a material
adverse effect on (i) the financial condition, business, properties, assets,
liabilities, or results of operations of such Person and its Affiliates, taken
as a whole, or (ii) the ability of such Person and its Affiliates to perform and
comply with their respective obligations under this Agreement or the
Collaboration Agreement.

 

(k)

“Nasdaq” means the Nasdaq Global Select Market.

 

(l)

“Order” means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, sentence, subpoena, writ or
award issued, made, entered into or rendered by any court, administrative agency
or other Governmental Entity or by any arbitrator.

 

(m)

“Person” means any corporation, sole proprietorship, limited or general
partnership, limited liability partnership, limited liability company, business
trust, joint stock company, joint venture, trust, incorporated or unincorporated
association, governmental or political body, subdivision, authority, bureau, or
agency, or any other entity or body similar to any of the foregoing, or an
individual, and will include any successor (by merger or otherwise) of such
entity.

 

(n)

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act, as amended, as in effect from time to time.

 

(o)

“Securities Act” means the Securities Act of 1933.

 

(p)

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other entity (x) that is a
controlled Affiliate of such Person, (y) of which such Person or a Subsidiary of
such person is a general partner or (y) of which such Person or a Subsidiary of
such person has the power to elect a majority of the board of directors or
persons performing similar functions with respect to such entity (whether by
ownership of securities or otherwise).

 

(q)

“Third Party” means any Person other than a Party and its Affiliates.

1.6.

No Strict Construction; Interpretation.  This Agreement has been prepared
jointly and will not be strictly construed against either Party. Ambiguities, if
any, in this Agreement will not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision. Except where
the context expressly requires otherwise, (a) whenever any provision of this
Agreement uses the term “including” (or “includes”), such term will be deemed to
mean “including without limitation” and “including but not limited to” (or
“includes without limitations” and “includes but is not limited to”) regardless
of whether the words “without limitation” or “but not limited to” actually
follow the term “including” (or “includes”); (b) “herein,” “hereby,”
“hereunder,” “hereof,” and other equivalent words will refer to this Agreement
in its entirety and not solely to the particular portion of this Agreement in
which any such word is used; (c) all definitions set forth herein will be deemed
applicable whether the words

3

--------------------------------------------------------------------------------

 

defined are used herein in the singular or the plural; (d) wherever used herein,
any pronoun or pronouns will be deemed to include both the singular and plural
and to cover all genders; (e) the schedules and exhibits to this Agreement, and
the terms and conditions incorporated in such schedules and exhibits will be
deemed integral parts of this Agreement and all references in this Agreement to
this Agreement will encompass such schedules and exhibits and the terms and
conditions incorporated in such schedules and exhibits; provided that in the
event of any conflict between the terms and conditions of this Agreement and any
terms and conditions set forth in the schedules or exhibits, the terms of this
Agreement will control; (f)  unless otherwise provided, all references to
Sections, Articles, and Schedules in this Agreement are to Sections, Articles,
and Schedules of and to this Agreement; (g) any reference to any federal,
national, state, local, or foreign statute or law will be deemed to also refer
to all rules and regulations promulgated thereunder, and any reference to any
law, rule, or regulation will be deemed to include the then‑current amendments
thereto or any replacement or successor law, rule, or regulation thereof and any
and all applicable Law; (h) wherever used, the word “shall” and the word “will”
are each understood to be imperative or mandatory in nature and are
interchangeable with one another; (i) references to a particular Person include
such Person’s successors and assigns to the extent not prohibited by this
Agreement; (j) the section headings and captions used herein are inserted for
convenience of reference only and will not be construed to create obligations,
benefits, or limitations; (k) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (l) the word
“notice” means notice in writing (whether or not specifically stated) and will
include notices, consents, approvals and other written communications
contemplated under this Agreement; and (m) provisions that require that a Party,
the Parties or any committee hereunder “agree,” “consent,” or “approve” or the
like will require that such agreement, consent or approval be specific and in an
executed writing.

Section 2.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchaser that the following representations and warranties
are true and complete as of the date hereof and as of the Closing:

2.1.

Organization and Power.  The Company and each of its Subsidiaries is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation and has the requisite corporate power and
authority to carry on its business as it is now being conducted. The Company and
each of its Subsidiaries is duly qualified and licensed as a foreign corporation
to do business, and is in good standing in each jurisdiction in which the
character of its assets owned or held under lease or the nature of its business
makes such qualification necessary, except where the failure so to qualify or be
licensed would not, individually or in the aggregate, be material to the Company
or any of its Subsidiaries. None of the Company or any of its Subsidiaries is in
material breach of its organizational documents.

4

--------------------------------------------------------------------------------

 

2.2.

Authorization.  The Company has the requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery by the Company of this Agreement, the
issuance, sale and delivery of the Shares by the Company, the compliance by the
Company with each of the provisions of this Agreement, and the consummation by
the Company of the transactions contemplated hereby (a) are within the corporate
power and authority of the Company (including such approval and authorization by
the Company’s board of directors required under the Laws of the State of
Delaware and Company’s certificate of incorporation and bylaws) and (b) have
been duly authorized by all necessary corporate action of the Company.  This
Agreement has been duly and validly executed and delivered by the
Company.  Assuming due authorization, execution and delivery by the Purchaser of
this Agreement, this Agreement constitutes a valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except to
the extent such enforcement is limited by (i) any applicable bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity, including the possible
unavailability of specific performance or injunctive relief or other equitable
remedies.  No other corporate proceedings (including any vote of the holders of
the Company’s capital stock) are necessary for the execution and delivery by the
Company of this Agreement, the performance by it of its obligations under this
Agreement or the consummation by it of the transactions contemplated hereby.

2.3.

No Conflicts; Consents and Approvals; No Violation.  Neither the execution,
delivery or performance by the Company of this Agreement nor the consummation by
the Company of the transactions contemplated hereby will (a) result in a breach
or a violation of, any provision of the certificate of incorporation, bylaws or
other organizational documents (including shareholders’ and similar agreements)
of the Company or of the certificate of incorporation, bylaws or other
organizational documents (including shareholders’ and similar agreements) of any
of its Subsidiaries; (b) constitute, with or without notice or the passage of
time or both, a breach, violation or default, create an Encumbrance, or give
rise to any right of termination, modification, cancellation, payment or
prepayment, suspension, limitation, revocation or acceleration, under (i) any
Law applicable to the Company or (ii) any provision of any agreement or other
instrument to which the Company or any of its Subsidiaries is a Party or
pursuant to which any of them or any of their assets or properties is subject,
except for, in the case of each clause (i) and (ii), breaches, violations,
defaults, Encumbrances, or rights of termination, modification, cancellation,
prepayment, suspension, limitation, revocation or acceleration, which,
individually or in the aggregate, would not be material to the Company and its
Subsidiaries taken as a whole; or (c) require any consent, Order, approval or
authorization of, notification or submission to, filing with, license or permit
from, or exemption or waiver by, any Governmental Entity or any other Person
(collectively, the “Consents, Approvals and Filings”) on the part of the Company
or any of its Subsidiaries, except for (w) the consents, approvals and filings
required under the Securities Act, the Exchange Act and applicable state
securities Laws, (x) the consents, approvals and filings required under rules of
Nasdaq, (y) competition filings, notices and clearances and (z) such other
consents, approvals and filings which the failure of the Company or any of its
Subsidiaries to make or obtain would not, individually or in the aggregate, be
material to the Company and its Subsidiaries taken as a whole.  The Company is
not in violation of any term or provision of its certificate of incorporation or
by-laws, and, other than any violation that would not, individually or in the
aggregate, be material to the Company and its Subsidiaries taken as a whole, the
Company is not in violation of any material term or provision of any agreement,
indebtedness, mortgage, indenture, contract, Law or Order applicable to the
Company.

5

--------------------------------------------------------------------------------

 

2.4.

Broker’s Fee.  Other than Goldman Sachs (all of the fees and expenses of which
will be paid by the Company and not the Purchaser), no agent, broker, investment
banker or other Person is or will be entitled to any broker’s or finder’s fee or
any other commission or similar fee from the Company or any of its Subsidiaries
in connection with any of the transactions contemplated by this Agreement or the
Collaboration Agreement.

2.5.

Listing.  The Common Stock is, and the Shares will be, listed on Nasdaq. The
Company has not taken any action designed to, or which is likely to have the
effect of, delisting the Common Stock from Nasdaq. As of the date hereof, the
Company has not received any notification that, and has no knowledge that, the
SEC (as defined below) or Nasdaq is contemplating terminating such listing.

2.6.

Valid Issuance.  The Shares, when issued, sold and delivered in accordance with
the terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and non-assessable and free of Encumbrances and restrictions
on transfer (other than the restrictions on transfer expressly set forth in this
Agreement, the restrictions on transfer generally applicable under applicable
state and federal securities laws, and liens or encumbrances created by or
imposed by the Purchaser). Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 3, subject to the consents,
approvals and filings described in Section 2.3, the Shares will be issued in
compliance with all applicable federal and state securities laws and the
issuance and sale thereof is exempt from the registration and prospectus
delivery requirements of the Securities Act.  Without limiting the foregoing,
neither the Company nor, to the knowledge of the Company, any other person that
the Company authorizes to act on its behalf, has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Common Stock
and neither the Company nor, to the knowledge of the Company, any person acting
on the Company’s behalf has made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of Common Stock under this Agreement to be integrated
with prior offerings by the Company for purposes of the Securities Act that
would result in no exemption from registration under the Securities Act being
available, nor shall the Company take any action or steps that would cause the
offering or issuance of the Common Stock under this Agreement to be integrated
with other offerings such that no such exemption is available.  No “bad actor”
disqualifying event described in Rule 506(d)(1)(i)-(viii) of the Securities Act
(a “Disqualification Event”) is applicable to the Company or, to the Company’s
knowledge, any Company Covered Person (as defined below), except for a
Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3) is
applicable. “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

6

--------------------------------------------------------------------------------

 

2.7.

SEC Documents; Financial Statements; Internal Controls and Procedures.

 

(a)

The Company has filed or furnished all forms, documents and reports required to
be filed or furnished by it with the Securities and Exchange Commission (the
“SEC”) on a timely basis since January 1, 2018 (together with any documents so
filed or furnished during such period on a voluntary basis, in each case as may
have been amended, the “SEC Documents”). Each of the SEC Documents complied as
to form in all material respects with the applicable requirements of applicable
Law, including the Securities Act, the Exchange Act and the Sarbanes-Oxley
Act.  As of the date filed or furnished with the SEC, or as of the date amended,
in the case of such filings which have been amended, none of the SEC Documents
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. There are no material outstanding or unresolved comments received
from the SEC with respect to any of the SEC Documents.

 

(b)

The consolidated financial statements (including all related notes and
schedules) of the Company included in the SEC Documents, fairly presented in
accordance with GAAP the consolidated financial position of the Company and its
consolidated Subsidiaries, as at the respective dates thereof, and the
consolidated results of their operations, their consolidated cash flows and
changes in stockholders’ equity for the respective periods then ended and were
prepared in all material respects in conformity with GAAP (except, in the case
of the unaudited financial statements, for the absence of footnotes) applied on
a consistent basis during the periods referred to therein (except as may be
expressly indicated therein or in the notes thereto).  Since January 1, 2018,
subject to any applicable grace periods, the Company has been and is in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act and the applicable rules and regulations of Nasdaq.

 

(c)

The Company has designed and maintains disclosure controls and procedures and
internal control over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act and as necessary to permit
preparation of financial statements in conformity with GAAP.  The Company’s
disclosure controls and procedures are reasonably designed to ensure that all
information required to be disclosed by the Company in the reports that it files
or furnishes under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
and that all such information is accumulated and communicated to the Company’s
principal executive officer and its principal financial officer by others in the
Company or its Subsidiaries to allow timely decisions regarding required
disclosure and to make the certifications required pursuant to Sections 302 and
906 of the Sarbanes-Oxley Act.  The Company has disclosed, based on its most
recent evaluation prior to the date hereof, to the Company’s auditors and the
audit committee of the Company’s board of directors (i) any material weaknesses
in its internal control over financial reporting and (ii) any allegation of
fraud that involves management of the Company or any other employees of the
Company and its Subsidiaries who have a significant role in the Company’s
internal control over financial reporting or disclosure controls and
procedures.  Since January 1, 2018, neither the Company nor any of its
Subsidiaries has received any written complaint, allegation, assertion or claim
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or its Subsidiaries or their respective internal
accounting controls. As of the date of this

7

--------------------------------------------------------------------------------

 

 

Agreement, to the knowledge of the Company, there is no reason that its outside
auditors and its chief executive officer and chief financial officer will not be
able to give the certifications and attestations required pursuant to the rules
and regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of
2002, without qualification, when next due.

2.8.

Regulation M Compliance.  Since January 1, 2018, the Company has not, and to its
knowledge no one acting on its behalf has, (a) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Shares, (b) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Shares, or (c) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

2.9.

Full Disclosure.  Other than the transactions that are the subject of this
Agreement and the Collaboration Agreement (which may or may not be material), as
of the date hereof, no fact or circumstance exists that would be required to be
disclosed publicly pursuant to applicable Law, including in a current report on
Form 8-K or in a registration statement filed under the Securities Act (were
such a registration statement filed on the date hereof), that has not been
disclosed in an SEC Document filed on or after January 1, 2019.

2.10.

Capitalization.

 

(a)

As of December 19, 2019 (the “Measurement Time”), the authorized capital stock
of the Company consists of 99,000,000 shares of Common Stock and 3,333,333
shares of Preferred Stock.  As of the Measurement Time, there were 75,211,796
shares of Common Stock outstanding and outstanding awards to purchase 8,970,251
shares of Common Stock under various incentive stock plans. Since the
Measurement Time, the Company has not issued any shares of Common Stock (or
securities convertible into, or exchangeable or exercisable therefor) other than
shares duly issued pursuant to outstanding awards in accordance with the terms
of the Company’s incentive stock plans. As of the date hereof, there are no
shares of Preferred Stock outstanding.

 

(i)

Additionally, as of the Measurement Time, there were 3,416,917 shares of Common
Stock available for future issuance under the Company’s 2018 Equity Incentive
Plan, 571,180 shares of Common Stock available for issuance under the Company’s
Amended and Restated 2013 Employee Stock Purchase Plan, and 567,935 shares of
Common Stock available for issuance under the Company’s 2014 Employment
Commencement Incentive Plan.

 

(ii)

Sarepta does not have any shares in its treasury.

 

(b)

All of the issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
preemptive rights.  The Company does not have outstanding shareholder purchase
rights or “poison pill” or any similar arrangement in effect, and no
antitakeover, control share acquisition, fair price, moratorium or other
antitakeover Law applies or purports to apply to this Agreement or the
transactions contemplated hereby.

 

(c)

The Company directly or indirectly owns 100% of the equity securities of Sarepta
Therapeutics Three, LLC (“Sarepta III”).

8

--------------------------------------------------------------------------------

 

 

(d)

Other than as described in the following sentence, no bonds, debentures, notes
or other indebtedness having the right to vote (or convertible into or
exchangeable for securities having the right to vote) on any matters on which
the stockholders of the Company or any of its Subsidiaries may vote (“Voting
Debt”) are issued and outstanding. On November 14, 2017, the Company issued
$570.0 million senior notes due on November 15, 2024 (the “2024 Notes”). The
2024 Notes were issued at face value and bear interest at the rate of 1.50% per
annum, payable semi-annually in cash on each May 15 and November 15, commencing
on May 15, 2018. Upon conversion, the Company may pay cash, shares of its Common
Stock or a combination of cash and stock, as determined by the Company in its
discretion. The 2024 Notes may be convertible into 7,763,552 shares of the
Company’s Common Stock under certain circumstances prior to maturity at a
conversion rate of 13.621 shares per $1,000 principal amount of the 2024 Notes,
which represents a conversion price of $73.42 per share, subject to adjustment
under certain conditions. Except as set forth above, neither the Company nor any
of its Subsidiaries (including Sarepta III) have or are bound by any outstanding
equity securities or any options, preemptive rights, rights of first offer,
warrants, calls (except for the Company’s capped call transactions with J.P.
Morgan and Goldman Sachs (as publicly disclosed as of the date hereof in the SEC
Documents), commitments or other rights or agreements calling for the purchase
or issuance of, or securities or rights convertible into, or exchangeable for,
any shares of Common Stock or any other equity securities of the Company or
Sarepta III or Voting Debt or any securities representing the right to purchase
or otherwise receive any shares of capital stock or equity securities, as
applicable, of the Company or Sarepta III (including any rights plan or
agreement).

2.11.

Litigation.  As of the date hereof, there is no action, suit, proceeding, audit,
investigation or Order pending, threatened in writing or, to the knowledge of
the Company, threatened orally that seeks to or has the effect of enjoining,
prohibiting, materially impairing or materially delaying the consummation of the
transactions contemplated hereby against the Company or any of its Subsidiaries
or any of their respective assets before or by any Governmental Entity.

2.12.

Taxes.  The Company is not a “U.S. real property holding corporation” within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended.

2.13.

Collaboration Agreement Representations.  The Company hereby makes the
representations and warranties of Sarepta III in Section 11.2 of the
Collaboration Agreement (for the avoidance of doubt, solely as of the date
hereof).

2.14.

CFIUS. The collaboration between the Parties (and/or their Affiliates)
contemplated by the Collaboration Agreement does not involve the production,
design, testing, manufacture, fabrication or development of any “critical
technologies” as that term is defined in 31 C.F.R. §801.204.

9

--------------------------------------------------------------------------------

 

Section 3.

Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company that the following representations and
warranties are true and complete as of the date hereof and as of the Closing:

3.1.

Organization.  The Purchaser is an entity duly organized, validly existing and
in good standing under the Laws of its jurisdiction of formation, and has the
requisite power and authority to carry on its business as it is now being
conducted.  The Purchaser is duly qualified and licensed as a foreign
corporation to do business, and is in good standing in each jurisdiction in
which the character of its assets owned or held under lease or the nature of its
business makes such qualification necessary, except where the failure so to
qualify or be licensed would not, individually or in the aggregate, have a
Material Adverse Effect on Purchaser.

3.2.

Authorization.  The Purchaser has the requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery by the Purchaser of this Agreement and the compliance by
the Purchaser with each of the provisions of this Agreement (including the
consummation by the Purchaser of the transactions contemplated hereby) (a) are
within the requisite power and authority of the Purchaser and (b) have been duly
authorized by all necessary action on the part of the Purchaser.  This Agreement
has been duly and validly executed and delivered by the Purchaser.  Assuming due
authorization, execution and delivery by the Company of this Agreement, this
Agreement will constitute a valid and binding agreement of the Purchaser
enforceable against the Purchaser in accordance with its terms, except to the
extent such enforcement is limited by (i) any applicable bankruptcy, insolvency
and other similar Laws affecting the enforcement of creditors’ rights generally
and (ii) general principles of equity, including the possible unavailability of
specific performance or injunctive relief or other equitable remedies.

3.3.

No Conflicts; Consents and Approvals; No Violation.  Neither the execution,
delivery or performance by the Purchaser of this Agreement nor the consummation
of the transactions contemplated hereby will (a) result in a breach or a
violation of, any provision of the articles of incorporation, bylaws or other
organizational documents of the Purchaser or of the articles of incorporation,
bylaws or other organizational documents of any of its Subsidiaries; (b)
constitute, with or without notice or the passage of time or both, a breach,
violation or default, create an Encumbrance, or give rise to any right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation or acceleration, under (i) any Law applicable to the Purchaser, or
(ii) any provision of any agreement or other instrument to which the Purchaser
is a Party or pursuant to which the Purchaser or its assets or properties is
subject, except for, in the case of each clause (i) and (ii), breaches,
violations, defaults, Encumbrances, or rights of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
which, individually or in the aggregate, would not materially adversely affect
the ability of the Purchaser to perform its obligations under this Agreement or
to consummate the transactions contemplated hereby; or (c) require any Consents,
Approvals and Filings on the part of the Purchaser, except for (A) the Consents,
Approvals and Filings required under the Exchange Act and applicable state
securities Laws, (B) competition filings, notices and clearances and (C) such
other Consents, Approvals and Filings which the failure of the Purchaser to make
or obtain would not materially adversely affect the ability of the Purchaser to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby.

10

--------------------------------------------------------------------------------

 

3.4.

Broker’s Fee.  No agent, broker, investment banker or other Person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
from the Purchaser in connection with the transactions contemplated by this
Agreement to occur at the Closing for which the Purchaser or any Affiliate might
be liable.

3.5.

Litigation.  As of the date hereof, there is no action, suit, proceeding, audit,
investigation or Order pending, threatened in writing or, to the knowledge of
the Purchaser, threatened orally that seeks to or has the effect of enjoining,
prohibiting, materially impairing or materially delaying the consummation of the
transactions contemplated hereby against the Purchaser or any of its
Subsidiaries or any of their respective assets before or by any Governmental
Entity.

3.6.

Securities Law Matters.

 

(a)

The Purchaser is acquiring the Shares for its own account, for investment and
not with a view to, or for sale in connection with, the distribution thereof
within the meaning of the Securities Act.

 

(b)

The Purchaser is an “accredited investor,” as that term is as defined in Rule
501(a) of Regulation D under the Securities Act. The Purchaser has sufficient
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of its investment in the Shares and is capable
of bearing the economic risks of such investment.

 

(c)

The Purchaser and its advisers have been furnished with all materials relating
to the business, finances and operations of the Company, its Subsidiaries and
materials relating to the offer and sale of the Shares that have been requested
by the Purchaser or its advisers. The Purchaser and its advisers have been
afforded the opportunity to ask questions of the Company’s management concerning
the Company and the Shares.

 

(d)

The Purchaser understands that the sale or re-sale of the Shares has not been
and is not being registered under the Securities Act or any applicable state
securities laws, and the Shares may not be offered, sold or otherwise
transferred unless (i) the Shares are offered, sold or transferred pursuant to
an effective registration statement under the Securities Act, or (ii) the Shares
are offered, sold or transferred pursuant to an exemption from registration
under the Securities Act and any applicable state securities laws.

 

(e)

Neither the Purchaser, nor any of its officers, directors, employees, agents,
stockholders or partners has either directly or indirectly, including, through a
broker or finder engaged in any general solicitation or published any
advertisement in connection with the offer and sale of the Shares.

 

(f)

The principal office of the Purchaser is located at the address set forth on the
Purchaser’s signature page hereto.

11

--------------------------------------------------------------------------------

 

Section 4.

Transfer or Resale Restrictions; Legends; Covenants.

4.1.

Agreement to Hold Shares.  The Purchaser will not, from the date hereof until
the 181st day following the Closing Date (a) lend; offer; pledge; sell; contract
to sell; sell any option or contract to purchase; purchase any option or
contract to sell; grant any option, right, or warrant to purchase; or otherwise
transfer or dispose of, directly or indirectly, any Shares or (b) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Shares, whether any such
transaction described in clause (a) or (b) above is to be settled by delivery of
Shares, in cash, or otherwise.  Notwithstanding the foregoing or anything else
in this Agreement, the Purchaser and its Affiliates may sell or otherwise
transfer any or all of the Shares to any Affiliate of the Purchaser.

4.2.

Legends.  The Purchaser understands that the Shares may be notated with one or
all of the following legends:

 

(a)

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”; or

 

(b)

“THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THESE SECURITIES IS SUBJECT TO
THE TERMS AND CONDITIONS OF A STOCK PURCHASE AGREEMENT DATED DECEMBER 21, 2019
BETWEEN SAREPTA THERAPEUTICS, INC. AND ROCHE FINANCE LTD”; or

 

(c)

Any legend required by the securities Laws of any state to the extent such Laws
are applicable to the Shares represented by the certificate, instrument, or book
entry so legended.

4.3.

Cooperation.  The Company (and any successor issuer) agrees to use commercially
reasonable efforts to cooperate in connection with any attempt by the Purchaser
or any of its Affiliates to sell or otherwise dispose of the Shares or other
securities of the Company (or any successor issuer) pursuant to Rule 144 and any
other rule or regulation of the SEC that may at any time permit a holder of such
securities to sell such securities to the public without registration
(collectively, an “Available Exemption”).  Such commercially reasonable efforts
shall include:

 

(a)

making and keeping available adequate current public information, as those terms
are understood and defined in such Available Exemption, at all times;

 

(b)

filing with the SEC in a timely manner all reports and other documents required
under the Securities Act and the Exchange Act; and

12

--------------------------------------------------------------------------------

 

 

(c)

furnishing to the Purchaser and its Affiliates, promptly upon request: (i) a
written statement by the Company (or any successor issuer) that it has complied
with the reporting requirements of the Securities Act and the Exchange Act, or
that it qualifies as a registrant whose securities may be resold pursuant to
Form S-3; and (ii) such other information as may be reasonably requested in
connection with an Available Exemption, including, if reasonably necessary for
the Purchaser or any of its Affiliates to consummate a sale pursuant to an
Available Exemption, legal opinions to remove any restrictive legends or stop
transfer orders on the Shares as may be reasonably requested by the Purchaser
and its Affiliates (as if such transfer were being consummated pursuant to an
underwritten offering).

4.4.

Covenants.  Until the Closing, the Company shall not (without the prior written
consent of the Purchaser, not to be unreasonably withheld):

 

(a)

(x) split, combine or reclassify any shares, or propose to split, combine or
reclassify any of its share capital, or issue or authorize or propose the
issuance or authorization of any other securities in respect of, or in lieu of
or in substitution for, shares of its share capital, or (y) declare, or make
payment in respect of, any dividend or other distribution upon any shares of
capital stock of the Company;

 

(b)

redeem, repurchase or acquire any capital stock of the Company or any of its
Subsidiaries, other than repurchases of capital stock from employees, officers
or directors of the Company or any of its Subsidiaries in the ordinary course of
business pursuant to any of the Company’s agreements or plans in effect as of
the date of this Agreement; or

 

(c)

amend its governing documents in a manner that would be adverse to the
Purchaser.

Section 5.

Conditions to Closing.

5.1.

Conditions to Obligations of the Parties. The Parties’ respective obligations to
complete the purchase and sale of the Shares and deliver the Shares to the
Purchaser is subject to the fulfillment or waiver of the following conditions at
or prior to the Closing:

 

(a)

Effective Date. The Effective Date (as defined in the Collaboration Agreement)
shall have occurred.

 

(b)

Collaboration Agreement.  The Collaboration Agreement shall remain in full force
and effect, binding on the parties thereto.

Section 6.

Termination.

6.1.

Automatic Termination of Agreement.  If the Collaboration Agreement is
terminated at any time prior to the Closing, then this Agreement will
automatically terminate as of the effective date of termination of the
Collaboration Agreement.

13

--------------------------------------------------------------------------------

 

6.2.

Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 6.1 hereof, this Agreement (except for this Section 6.2 and
Section 7 (other than Section 7.1), and any definitions set forth in this
Agreement and used in such sections) will forthwith become void and have no
effect, without any liability on the part of any Party hereto or its Affiliates;
provided, however, that nothing contained in this Section 6.2 will relieve any
Party from liability for fraud or any intentional or willful breach of this
Agreement.

Section 7.

Miscellaneous.

7.1.

Survival of Warranties. The representations and warranties of the Parties
contained in this Agreement shall survive the Closing for six years.  The
covenants, agreements and obligations of the Parties contained in this Agreement
shall survive the Closing until the applicable statute of limitations,
recognizing any tolling period.  Notwithstanding the preceding two sentences,
any breach of a representation, warranty, covenant or agreement shall survive
the time at which it would otherwise terminate if notice of such breach shall
have been given to the breaching Party prior to such time.  

7.2.

Successors and Assigns.  The terms and conditions of this Agreement will inure
to the benefit of and be binding upon the respective successors and assigns of
the Parties.  No Party may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of the other
Party, except that the Purchaser may transfer or assign its rights and
obligations under this Agreement, in whole in part or from time to time in part,
to one or more of its Affiliates at any time; provided that such transfer or
assignment shall not relieve the Purchaser of its obligations
hereunder.  Nothing in this Agreement, express or implied, is intended to confer
upon any Party other than the Parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

7.3.

Governing Law.  This Agreement and all claims or causes of action (whether in
tort, contract or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
will be governed by and construed in accordance with the Laws of the State of
New York, without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
New York.

7.4.

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

14

--------------------------------------------------------------------------------

 

7.5.

Notices.  Section 17.5 of the Collaboration Agreement is hereby incorporated by
reference, mutatis mutandis; provided that, any notice to the Purchaser shall
also be sent to:  

 

 

Roche Finance Ltd

Grenzacherstrasse 122

4070 Basel, Switzerland

Attn: Roche Venture Fund, Carole Nuechterlein

Fax: [**]

 

With a simultaneous copy (which shall not constitute notice) to:

F. Hoffmann-La Roche Ltd
Group Legal Department
Grenzacherstrasse 124
CH-4070 Basel, Switzerland
Attention:  Dr. Beat Kraehenmann
Fax:  [**]

 

 

7.6.

Expenses.  Each Party will pay its own expenses incurred in connection with the
preparation, negotiation, execution, delivery, and performance of this Agreement
and the consummation of the transactions contemplated hereby.

7.7.

Waiver.  Waiver by the Company or the Purchaser of a breach hereunder by the
Purchaser or the Company, respectively, will not be construed as a waiver of any
subsequent breach of the same or any other provision. No delay or omission by a
Party in exercising or availing itself of any right, power or privilege
hereunder will preclude the later exercise of any such right, power or privilege
by such Party. No waiver will be effective unless made in writing with specific
reference to the relevant provision(s) of this Agreement and signed by a duly
authorized representative of the Party granting the waiver. All remedies, either
under this Agreement or by law or otherwise afforded to any Party, will be
cumulative and not alternative.

7.8.

Amendments.  Any term of this Agreement may be amended or terminated only with
the written consent of the Company and the Purchaser.

7.9.

Severability.  The invalidity or unenforceability of any provision hereof will
in no way affect the validity or enforceability of any other provision.

7.10.

Entire Agreement.  This Agreement and the Collaboration Agreement constitute the
full and entire understanding and agreement between the Parties with respect to
the subject matter hereof and thereof, and any other written or oral agreement
relating to the subject matter hereof or thereof existing among the Parties are
expressly canceled.

7.11.

Exclusive Jurisdiction; Venue.  Each of the Parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by another Party hereto or its successors or assigns, will be
brought and determined exclusively in (a) the state courts of the State of New
York in Manhattan, New York, or (b) the United States District Court for the
Southern District of New York.  Each of the Parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to

15

--------------------------------------------------------------------------------

 

this Agreement or any of the transactions contemplated by this Agreement in any
court other than the aforesaid courts.  Each of the Parties hereto hereby
irrevocably waives, and agrees not to assert as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve in accordance with this
Section 7.11, (b) any claim that it or its property is exempt or immune from the
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.  Each of the Parties hereto agrees that service of process upon
such Party in any such action or proceeding will be effective if such process is
given as a notice in accordance with Section 7.5.

7.12.

Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT TO A TRIAL BY
JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) MAKES THIS WAIVER
VOLUNTARILY, AND (C) ACKNOWLEDGES THAT EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 7.12.

7.13.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail or other transmission method and any counterpart so delivered
will be deemed to have been duly and validly delivered and be valid and
effective for all purposes. This Agreement shall become effective when each
Party shall have received a counterpart hereof signed by the other Party.  Until
and unless each Party has received a counterpart signed by the other Party, this
Agreement shall have no effect and no Party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or
communication or otherwise).

7.14.

Specific Performance.  The Parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that, prior to the valid termination of this Agreement in accordance
with the terms hereof, the Parties shall be entitled (without posting of any
bond) to an injunction or injunctions to prevent breaches of this Agreement or
to enforce specifically the performance of the terms and provisions hereof in
the courts referred to in Section 7.11, in addition to any other remedy to which
they are entitled at law or in equity.

 

[Remainder of page intentionally left blank]

 

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first written above.

COMPANY:

Sarepta therapeutics, inc.

 

By:

 

/s/ Douglas S. Ingram

 

 

 

Name:

 

Douglas S. Ingram

 

 

 

Title:

 

President and CEO

 

 

 

[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first written above.

PURCHASER:

ROCHE FINANCE LTD

 

By:

 

/s/ Carole Neuchterlein

 

 

 

Name:

 

Carole Neuchterlein

 

 

 

Title:

 

Authorized Signatory

 

By:

 

/s/ Felix Kobel

 

 

 

Name:

 

Dr. Felix Kobel

 

 

 

Title:

 

Attorney at Law

 

[Signature Page to Stock Purchase Agreement]